Citation Nr: 0517599	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  99-18 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for residuals of 
pancreatitis with multi-organ failure, gastritis, systemic 
inflammatory response syndrome, and mental incapacitation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from January 1987 to January 
1997.

This appeal to the Board of Veterans Appeals (the Board) was 
brought from actions taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The veteran provided testimony before a Veterans Law Judge in 
January 2001; a transcript is of record.

In October 2002, the Board remanded the case for evidentiary 
and due process development to include a medical expert 
opinion.  That development has taken place, the RO continued 
to deny the claim, an SSOC was issued, the veteran submitted 
more clinical information, and the case was returned to the 
Board for further appellate review.



FINDINGS OF FACT

1.  Adequate evidence is now of record for an equitable 
resolution of the pending appellate issue.

2.  Evidence of record  and medical expert opinion 
establishes a reasonable doubt that the veteran's 
pancreatitis with multi-organ failure, systemic inflammatory 
response syndrome, and mental incapacitation, may well be due 
to his unique inservice response to immunization(s).  




CONCLUSION OF LAW

With resolution of doubt, the veteran's residuals of 
pancreatitis with multi-organ failure, gastritis, systemic 
inflammatory response syndrome, and mental incapacitation, 
are due to service.  38 U.S.C.A. §§ 1110, 5103 (West 1991 & 
Supp. 2003); 38 C.F.R. §§ 3.102, 3.303 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION
Preliminary Considerations

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107), 
VA must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The file shows that in numerous incidents of correspondence 
between RO and the veteran, and in the SOC and SSOCs which 
were undertaken during the course of this appeal as the RO 
incrementally adjusted the various ratings assigned, the 
veteran was fully informed of the evidence necessary to 
substantiate his claim and of his and VA's respective 
obligations to obtain different types of evidence.  The RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Additionally, the veteran was 
advised to submit additional evidence to the RO, and the 
Board finds that this instruction is consistent with the 
requirement of 38 C.F.R. § 3.159(b)(1) that VA request that a 
claimant provide any evidence in his possession that pertains 
to a claim.

In general, a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the Board finds that 
any technical defect with respect to the timing of the VCAA 
notice requirement was nonprejudical.  Comprehensive notice 
was provided by the RO prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Moreover, the Board observes that the appellant did not 
identify any additional evidence that needed to be obtained 
and the Board finds that there is no additional evidence to 
obtain.  Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  

Criteria

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
or aggravated in active military service or, it is 
proximately due to or the result of service-connected disease 
or injury.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2003); 38 C.F.R. §§ 3.303, 3.310 (2004).  

When there is aggravation of a non-service-connected 
condition which is proximately due to or the result of 
service-connected disease or injury, the claimant will be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2004).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

In any case, the Board has the responsibility to assess the 
credibility and weight to be given to the competent medical 
evidence of record.  See Hayes v. Brown, 5 Vet. App. 60, 69 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992); 
see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  Lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993); see also 
Sanden v. Derwinski, 2 Vet. App. 97, 100 (1992);

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

The Court has held that the Board is prohibited from reaching 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  And when the medical 
evidence is inadequate, the VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background 

Extensive packets of service records are in the file.  There 
is some evidence that the veteran drank on occasion, and may 
have had an alcohol problem in service.  His documented 
response to immunizations will be cited in pertinent part 
below.

However, on January 2, 1997, a formal determination was made, 
with specific regard to the diagnosis of pancreatitis, and 
following a records check, that there was "no record of any 
alcohol related incidents during (his) current enlistment.  
Based on the "attending physician's medical assessment and 
local records check", the commanding officer of the Naval 
Hospital in Jacksonville held that the veteran's 
hospitalization for acute pancreatitis, at that time, just 
prior to separation, was considered in line of duty and not 
due to misconduct.

The veteran was discharged on January 3, 1997, the day after 
the above cited determination, with due consideration being 
given to the fact that he was in a fragile and possible 
terminal state.

On VA evaluation in October 1997, it was noted that at 
discharge, he had been in hospital with a notation that at 
the time of service discharge, "he was in the hospital with 
acute severe pancreatitis and thought to be dying in the next 
96 hours because of poor organ failure including brain, lung, 
kidney, bone marrow and acute pancreatitis."  On evaluation, 
it was noted that certain of these systems had improved, but 
he still had severe adult respiratory distress syndrome due 
to the pancreatitis.  The examiner felt that the problems 
were likely secondary to alcoholism because he had a known 
history of alcohol dependence, but no other rationale was 
cited for that conclusion.

The veteran has been reevaluated on numerous occasions since 
then, reports from which are in the file.  He has had care 
for gastrointestinal and other complaints associable with the 
pancreatitis.

A report of evaluation is of record from a private physician, 
dated in April 1999, to the effect that he had gone from the 
acute problems in service to chronic pancreatitis.  Testing 
had confirmed the prescience of antral gastritis.  The 
physician noted that since he had been diagnosed with acute 
pancreatitis, the veteran had not been drinking.  He had been 
told that he must continue sobriety in order not to cause 
more pancreatic problems.

A report of the second temporary disability retirement list 
evaluation in February 2000 showed the pertinent history.  
The diagnoses included a history of severe acute pancreatitis 
with multi-organ system failure with resolution of acute 
pancreatitis and no further episodes of pancreatitis, 
possibly related to alcohol but no conclusive evidence; 
chronic pancreatitis secondary to #1.  He also had other 
residuals including lung disease and gastrointestinal 
problems secondary to the pancreatitis.  (emphasis added).

At the hearing in January 2001, the veteran noted that the 
line of duty determination had been in his favor, and that 
while he admitted to having had drinking problems, there was 
no indication that this disability was a result thereof.  He 
argued instead that inoculation difficulties might well be 
equally responsible.

A final service determination, report for which was dated in 
July 2001, was that his pancreatic and associated 
disabilities were incurred while entitled to basic pay and 
not due to misconduct.

A VA evaluation was undertaken in April 2003.  Various 
possible causes for his pancreatitis were discussed, and the 
conclusion was that it was probably due to alcohol ingestion.

The examiner who provided the above conclusion again reviewed 
the case in detail in January 2004.  His report is of record.  
And while he indicated that the records of the veteran's 
drinking in service were no doubt accurate, he was unwilling 
to address this as evidence of misconduct.  He further opined 
that in any event, this was not the issue herein.  More 
importantly it was noted that the question of typhoid and 
yellow fever vaccinations, prior to his acute illness, if 
verified, was a matter of concern.  He also noted that the 
veteran's service medical records did indicate a history of 
reaction to serum drug or medications.  The records then 
indicated fever and abdominal pain one day later.  A 
physician's note at the time raised questions about his 
vaccinations.  Hand written notes indicated admission with 
pancreatitis immediately thereafter.

The physician cited medical literature with regard to typhoid 
and yellow fever vaccinations (and appended copies of certain 
pertinent articles).  He had also consulted with a computer 
program from the pharmacy service for adverse reactions to 
yellow fever vaccine and typhoid immunizations, and 
"Morbidity and Mortality Weekly Report", dated November 8, 
2002, a publication by the Centers for Disease Control.  

He identified the most significant result as being that there 
had been seven cases of multiple organ system failure due to 
yellow fever vaccine, with a time line of 2-5 days post 
immunizations.  Other articles were also cited.  

The medical expert concluded that:  "Given this, 
particularly the information included in (cited medical 
references), it is not possible to eliminate yellow fever 
vaccine as a cause of his illness and multi-organ failure".  
(emphasis added)

Analysis

In this case, the veteran does not deny that he has consumed 
more alcohol than he might have in the past.  His argument is 
simply that there is nothing to show that his pancreatitis in 
service was due to his alcohol abuse.  Not only does the 
Board find his testimony in that regard to be credible, but 
it is noteworthy that this was the conclusion independently 
reached on several occasions by the service department as 
well, which specifically held that the pancreatitis was in 
line of duty.  Even his final retirement documents identify a 
history of alcohol abuse and suggest that this might be 
related to his disability, but that this was not proved.

Moreover, the veteran alleges that there is a viable 
alternative which can otherwise relate the pancreatic 
disability to service, namely his inservice inoculation 
regimen and his idiosyncratic response thereto.  In that 
regard, this assertion is supported both by inservice 
clinical evidence and a medical expert opinion.

Again, it is noteworthy that the service department itself 
held that the veteran's pancreatitis was not shown to be 
misconduct, and specifically resolved the alcohol abuse issue 
in the negative.  

More particularly, a recent thoughtful and well researched 
medical opinion concludes that he was shown in service to 
have a reaction to immunization which was untoward; that his 
symptoms were comparable to those cited in the studies in 
their substantive nature and timing; and that his residual 
disability was entirely consistent with findings in medical 
treatises.  

The Board finds that while the evidence is not irrefutable, 
there is certainly a doubt raised in this case which must be 
resolved in his favor.  Service connection is warranted for 
pancreatitis with multi-organ failure, gastritis, systemic 
inflammatory response syndrome, and mental incapacitation, as 
being the probable innocent result of service including in 
response to immunizations.  


ORDER

Service connection for residuals of pancreatitis with multi-
organ failure, gastritis, systemic inflammatory response 
syndrome, and mental incapacitation is granted. 



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


